Order unanimously reversed and proceeding dismissed, without costs of this appeal to any party. Memorandum: Special Term was without authority to direct the issuance of a license to petitioner. (Cf. Matter of Amigone v. State Liq. Auth., 12 A D 2d 993.) In accordance with the stipulation the order is reversed and the proceeding dismissed. We construe the remaining portion of the stipulation to mean that appellants’ determination revoking petitioner’s license should be confirmed. This may not be implemented because the merits of that determination are not presented by the record before us. (Appeal from order of Erie Special Term directing the Liquor Authority to issue a renewal of petitioner’s expired liquor license and to reschedule a hearing of the charges.) Present — Bastow, J. P., Goldman, Halpern, MeClusky and Henry, JJ.